Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Ronald Eric Marshall petitions for a writ of mandamus, alleging the district court has unduly delayed acting on his motion for reconsideration of a prior order denying relief on his 28 U.S.C. § 2255 (2006) motion. The recoi'd reveals that the district court entered an order on March 6, 2009, denying Marshall’s motion. In light of this action by the district court we deny Marshall’s mandamus petition as moot. We grant Marshall’s application for leave to proceed in forma pauperis, and we dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.